DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"vacuum device" in claims 1 and 4.
"collection component in claims 1 and 4.

"medical diagnostic instrument" in claim 1.
“sample collection unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "sample collection unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "sample collection unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "sample collection unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-8 recite “The method of claim 3”, but claim 3 is not a method claim. It appears they should depend from claim 4. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanson et al. (US 2011/0015591 A1) (hereinafter – Hanson).

Regarding claim 1, Hanson discloses A system for analyzing collected bodily fluids and related materials from a live patient, said system including (Abstract and entire document)
at least one vacuum device attached to at least one fluid removal line (Para. [0015], “For purposes of creating suction within the system the enclosure 12 is connected to a vacuum system generally designated at 16 which provides a source of suction or reduced pressure at the wound site.”),
at least one collection component associated with both of said at least one vacuum device and said at least one fluid removal line (Para. [0015], “A fluid trap/canister is shown generally at 14 that may be connected between the vacuum systems 16 which enable one to collect fluid exudates from the wound for temporary storage or analysis.”), and
at least one medical diagnostic instrument (Para. [0015], “The fluid trap may optionally contain a sensor 14A integrated in the canister or the sensor may be positioned within the illustrated flow lines 15 or in parallel with such lines or positioned within a microfluidic device 20. Accordingly, one or a plurality of sensors may be used in any particular desired configuration. The sensor(s) may be connected to a computer 14C or other data processing unit.”);
wherein said at least one fluid removal line has an open end distal to said at least one vacuum device and configured for placement within or on a surgical wound (Para. [0013], “Attention is therefore directed to FIG. 1, which illustrates one example of a negative pressure therapy device in accordance with the present invention. As can be seen, a patient 10 may have negative pressure applied to a selected wound location which location is surrounded by a fluid tight dressing enclosure 12.”);
wherein said at least one vacuum device operates to transfer fluid from said wound to said at least collection component through said at least one fluid removal line (Para. [0015], “A fluid trap/canister is shown generally at 14 that may be connected between the vacuum systems 16 which enable one to collect fluid exudates from the wound for temporary storage or analysis.”);
wherein said at least one collection component provides said collected surgical and/or wound fluid for introduction within said at least one medical diagnostic instrument (Para. [0015], “The fluid ; and
wherein said at least one vacuum device provides a controlled rate of surgical and/or fluid removal from said live patient at specified times (Para. [0013], “The negative pressure may be adjusted to provide a cycle of negative pressure application and relatively constant removal of fluid (subject to available fluid concentration at the selected wound location). In addition, the negative pressure may be adjusted to provide a temporary increase or decrease in the amount of fluid that may be removed from the wound.”).
Regarding claim 2, Hanson discloses The system of Claim 1 wherein said at least one collection component includes fluid analysis capabilities or enables/facilitates fluid analysis pertaining to at least one chemical or biochemical, physical or biophysical, optical, electromagnetic, or other relevant characteristic of the fluid, constituents of the fluid, or any byproducts which may form in the sample collection unit either naturally, or as a result of intentional modification of the sample or sample environment (Para. [0014], “For example, when it is desired to evaluate the fluid for the presence or absence of a particular target molecule, bacteria, biomarker (any kind of molecule that may indicate the existence, past or present, of living organisms) or tissue growth factors (e.g. TGF-beta) the negative pressure may be selectively increased or applied for a chosen period of time to secure a fresh sample for analysis. In addition, according to such protocol, it may be appreciated that the extracted wound fluids may provide an indication of target molecules and/or bacteria within a given soft tissue gradient.”).
Regarding claim 3, Hanson discloses The system of Claim 1 wherein said at least one collection component includes equipment or materials intended to control, either actively or passively, characteristics of the sample or sample constituents which include, but are not limited to the following: temperature,  humidity, UV light transmittance and absorbance, shock and vibration, fluid ingress or egress, pH, gas ingress, egress, ambient concentration or absorbance of constituents of the sample, or any other biologically, clinically, or physically relevant characteristic (Para. [0030], “Furthermore, the optical sensor may be useful in the identification of bacterial biofilm formation (an aggregation of microorganisms on a substrate). This may be based on unique autofluorescence properties of certain bacteria's and biofilms. Such fluorescence may result when cells are excited by either UV radiation (10 nm to 400 nm) or light at wavelengths of 400 nm to 700 nm. Accordingly, the present invention contemplates the use of a fluorescence response at wavelengths of 10 nm to 700 nm.”).
Regarding claim 4, Hanson discloses A method of collecting bodily fluids and related materials from a live patient, said method including (Abstract and entire document):
a) the provision of at least one vacuum device attached to at least one fluid removal line and leading to at least one collection component associated with both of said at least one vacuum device and said at least one fluid removal line (Para. [0015], “For purposes of creating suction within the system the enclosure 12 is connected to a vacuum system generally designated at 16 which provides a source of suction or reduced pressure at the wound site.”);
b) placing said at least one fluid removal line on or within the body of said live patient (e.g. surgical wounds, surface or closed wound, thoracic space, and pleural space (Para. [0015], “A fluid trap/canister is shown generally at 14 that may be connected between the vacuum systems 16 which enable one to collect fluid exudates from the wound for temporary storage or analysis.”);
c) activating said at least one vacuum device at a controlled rate of fluid removal, thereby transferring surgical and/or wound fluid from said live patient to said at least one collection component (Para. [0013], “The negative pressure may be adjusted to provide a cycle of negative pressure application and relatively constant removal of fluid (subject to available fluid concentration at ; and
d) discontinuing said collection component after a set period of time, leaving a resultant collection of removed fluid from said live patient; wherein said at least one collection component includes fluid analysis capabilities or enables/facilitates fluid analysis pertaining to at least one chemical or biochemical, physical or biophysical, optical, electromagnetic, or other relevant characteristic of the fluid or the constituents of the fluid (Para. [0014], “For example, when it is desired to evaluate the fluid for the presence or absence of a particular target molecule, bacteria, biomarker (any kind of molecule that may indicate the existence, past or present, of living organisms) or tissue growth factors (e.g. TGF-beta) the negative pressure may be selectively increased or applied for a chosen period of time to secure a fresh sample for analysis. In addition, according to such protocol, it may be appreciated that the extracted wound fluids may provide an indication of target molecules and/or bacteria within a given soft tissue gradient.”).
Regarding claim 5, Hanson discloses The method of Claim 3 wherein said collected fluid is further transferred to at least one medical diagnostic instrument for analysis (Para. [0015], “The fluid trap may optionally contain a sensor 14A integrated in the canister or the sensor may be positioned within the illustrated flow lines 15 or in parallel with such lines or positioned within a microfluidic device 20. Accordingly, one or a plurality of sensors may be used in any particular desired configuration. The sensor(s) may be connected to a computer 14C or other data processing unit.”).
Regarding claim 6, Hanson discloses The method of Claim 3 wherein said collected fluid is evaluated, characterized, or analyzed while still in the sample collection unit by equipment or analysis modalities external to the sample collection unit (Para. [0015], “A fluid trap/canister is shown generally at 14 that may be connected between the vacuum systems 16 which enable one to collect fluid exudates from the wound for temporary storage or analysis. The fluid trap may optionally contain a .
Regarding claim 7, Hanson discloses The method of Claim 3 wherein said collected fluid is evaluated, characterized, or analyzed while still in the sample collection unit by equipment or analysis modalities internal to, or onboard the sample collection unit (Para. [0015], “A fluid trap/canister is shown generally at 14 that may be connected between the vacuum systems 16 which enable one to collect fluid exudates from the wound for temporary storage or analysis. The fluid trap may optionally contain a sensor 14A integrated in the canister or the sensor may be positioned within the illustrated flow lines 15 or in parallel with such lines or positioned within a microfluidic device 20.” Placed within or parallel.).
Regarding claim 8, Hanson discloses The method of Claim 3 wherein said at least one collection component includes equipment or materials intended to control, either actively or passively, characteristics of the sample or sample constituents which include, but are not limited to the following: temperature, humidity, UV light transmittance and absorbance, shock and vibration, fluid ingress or egress, pH, gas ingress, egress, ambient concentration or absorbance of constituents of the sample. or any other biologically, clinically, or physically relevant characteristic (Para. [0030], “Furthermore, the optical sensor may be useful in the identification of bacterial biofilm formation (an aggregation of microorganisms on a substrate). This may be based on unique autofluorescence properties of certain bacteria's and biofilms. Such fluorescence may result when cells are excited by either UV radiation (10 nm to 400 nm) or light at wavelengths of 400 nm to 700 nm. Accordingly, the present invention contemplates the use of a fluorescence response at wavelengths of 10 nm to 700 nm.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791